OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue, 18 th Floor, Seattle, Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer 1301 2nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 206-505-7877 Date of fiscal year end: December 31 Date of reporting period: Jan 1, 2014 – September 30, 2014 Item 1. Schedule of Investments 2 Russell Investment Funds SEPTEMBER 30, 2014 FUND Multi-Style Equity Fund Aggressive Equity Fund Non-U.S. Fund Core Bond Fund Global Real Estate Securities Fund Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. This Quarterly Report reports on five of these Funds. Russell Investment Funds Quarterly Report September 30, 2014 (Unaudited) Table of Contents Page Multi-Style Equity Fund 5 Aggressive Equity Fund 10 Non-U.S. Fund 17 Core Bond Fund 26 Global Real Estate Securities Fund 53 Notes to Schedules of Investments 59 Notes to Quarterly Report 60 Shareholder Requests for Additional Information 76 Russell Investment Funds Copyright © Russell Investments 2014. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is a subsidiary of The Northwestern Mutual Life Insurance Company. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — September 30, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 95.4% Mondelez International, Inc. Class A 60,639 2,079 Consumer Discretionary - 13.2% PepsiCo, Inc. 15,635 1,455 Amazon.com, Inc.(Æ) 8,142 2,625 Philip Morris International, Inc. 23,529 1,962 CBS Corp. Class B 14,732 788 Pinnacle Foods, Inc. 9,300 304 Chipotle Mexican Grill, Inc. Class A(Æ) 950 633 Procter & Gamble Co. (The) 46,132 3,863 Choice Hotels International, Inc. 7,100 369 Reynolds American, Inc. 4,882 288 Comcast Corp. Class A 109,383 5,878 Sysco Corp. 1,347 51 Costco Wholesale Corp. 9,488 1,189 Walgreen Co. 596 35 DIRECTV(Æ) 488 42 Whole Foods Market, Inc. 42,860 1,633 Estee Lauder Cos., Inc. (The) Class A 11,064 827 20,697 Ford Motor Co. 240,600 3,559 Garmin, Ltd. 7,900 411 Energy - 9.3% General Motors Co. 50,000 1,597 Baker Hughes, Inc. 19,000 1,236 Home Depot, Inc. 3,073 282 Cameron International Corp.(Æ) 24,700 1,640 Jarden Corp.(Æ) 13,111 788 Chevron Corp. 37,637 4,491 Johnson Controls, Inc. 67,250 2,959 Cimarex Energy Co. 5,800 734 Kohl's Corp. 7,900 482 ConocoPhillips 19,561 1,497 Las Vegas Sands Corp. 8,237 512 Continental Resources, Inc.(Æ)(Ñ) 5,732 381 Liberty Global PLC(Æ) 65,163 2,673 Core Laboratories NV 9,437 1,381 Liberty Media Corp.(Æ) 36,150 1,699 Devon Energy Corp. 28,963 1,975 Lowe's Cos., Inc. 52,760 2,792 Exxon Mobil Corp. 90,118 8,476 Macy's, Inc. 18,000 1,047 Halliburton Co. 63,164 4,074 McDonald's Corp. 2,224 211 Hess Corp. 13,769 1,299 Meritor, Inc.(Æ) 6,500 71 Marathon Oil Corp. 1,302 49 MGM Resorts International(Æ) 13,013 296 Nabors Industries, Ltd. 44,600 1,015 Nike, Inc. Class B 18,629 1,662 National Oilwell Varco, Inc. 897 68 Panera Bread Co. Class A(Æ) 1,260 205 Occidental Petroleum Corp. 48,571 4,670 Priceline Group, Inc. (The)(Æ) 1,620 1,877 Patterson-UTI Energy, Inc. 30,500 992 Ralph Lauren Corp. Class A 4,574 753 Phillips 66 292 24 Royal Caribbean Cruises, Ltd. 34,276 2,307 Pioneer Natural Resources Co. 9,076 1,788 Starbucks Corp. 63,938 4,825 Schlumberger, Ltd. 46,665 4,745 Target Corp. 739 46 Seventy Seven Energy, Inc. Class W(Æ) 1,585 38 Tiffany & Co. 3,800 366 Spectra Energy Corp. 1,094 43 Time Warner, Inc. 53,673 4,037 Valero Energy Corp. 26,300 1,217 Time, Inc.(Æ) 1,087 25 Weatherford International PLC(Æ) 25,200 524 TJX Cos., Inc. 32,125 1,901 Whiting Petroleum Corp.(Æ) 22,600 1,752 Ulta Salon Cosmetics & Fragrance, Inc.(Æ) 5,697 673 44,109 Under Armour, Inc. Class A(Æ) 7,846 542 Viacom, Inc. Class B 44,803 3,447 Financial Services - 19.5% Wal-Mart Stores, Inc. 3,580 274 ACE, Ltd. 749 79 Walt Disney Co. (The) 66,466 5,917 Aflac, Inc. 23,278 1,356 Whirlpool Corp. 4,727 688 Allstate Corp. (The) 18,860 1,158 Yum! Brands, Inc. 16,940 1,219 American Express Co. 33,570 2,938 62,494 American International Group, Inc. 36,900 1,993 American Tower Corp. Class A(ö) 40,226 3,766 Consumer Staples - 4.4% Ameriprise Financial, Inc. 22,200 2,739 Altria Group, Inc. 4,470 205 Aon PLC 26,100 2,288 Anheuser-Busch InBev NV - ADR 15,560 1,725 Arch Capital Group, Ltd.(Æ) 20,000 1,094 Archer-Daniels-Midland Co. 703 36 Aspen Insurance Holdings, Ltd. 16,500 706 Coca-Cola Co. (The) 8,961 382 Axis Capital Holdings, Ltd. 19,500 923 Colgate-Palmolive Co. 36,773 2,399 Bank of America Corp. 264,224 4,505 Constellation Brands, Inc. Class A(Æ) 5,761 502 Bank of New York Mellon Corp. (The) 12,600 488 CVS Health Corp. 27,480 2,187 BB&T Corp. 326 12 General Mills, Inc. 1,362 69 Berkshire Hathaway, Inc. Class B(Æ) 33,030 4,563 Hershey Co. (The) 7,100 678 BlackRock, Inc. Class A 3,091 1,014 Kellogg Co. 589 36 Brixmor Property Group, Inc.(ö) 13,300 296 Kimberly-Clark Corp. 836 90 Capital One Financial Corp. 62,346 5,089 Kraft Foods Group, Inc. 657 37 Chubb Corp. (The) 541 49 Molson Coors Brewing Co. Class B 9,147 681 Citigroup, Inc. 89,221 4,624 See accompanying notes which are an integral part of this quarterly report. Multi -Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued  September 30, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ City National Corp. Bristol-Myers Squibb Co. CME Group, Inc. Class A 39 3 Brookdale Senior Living, Inc. Class A(Æ) CNA Financial Corp. Cardinal Health, Inc. Comerica, Inc. Celgene Corp.(Æ) Cullen/Frost Bankers, Inc. Cerner Corp.(Æ) Discover Financial Services Cigna Corp. Duke Realty Corp.(ö) Clovis Oncology, Inc.(Æ) Equity Residential(ö) 49 3 Covidien PLC Everest Re Group, Ltd. Eli Lilly & Co. Fifth Third Bancorp Express Scripts Holding Co.(Æ) FleetCor Technologies, Inc.(Æ) Gilead Sciences, Inc.(Æ) Franklin Resources, Inc. HCA Holdings, Inc.(Æ) Fulton Financial Corp. Health Net, Inc.(Æ) Goldman Sachs Group, Inc. (The) Humana, Inc. Hanover Insurance Group, Inc. (The) Illumina, Inc.(Æ) Hartford Financial Services Group, Inc. Intercept Pharmaceuticals, Inc.(Æ) JPMorgan Chase & Co. Johnson & Johnson KeyCorp McKesson Corp. Lincoln National Corp. Medtronic, Inc. Markel Corp.(Æ) Merck & Co., Inc. Marsh & McLennan Cos., Inc. 64 Mylan, Inc.(Æ) MasterCard, Inc. Class A Perrigo Co. PLC Morgan Stanley Pfizer, Inc. Northern Trust Corp. Pharmacyclics, Inc.(Æ) PartnerRe, Ltd. Regeneron Pharmaceuticals, Inc.(Æ) PNC Financial Services Group, Inc. (The) Sanofi - ADR Principal Financial Group, Inc. St. Jude Medical, Inc. Progressive Corp. (The) Stryker Corp. 62 Prologis, Inc.(ö) Thermo Fisher Scientific, Inc. Prudential Financial, Inc. UnitedHealth Group, Inc. Public Storage(ö) 53 Valeant Pharmaceuticals International, Inc. Regions Financial Corp. WellPoint, Inc. SEI Investments Co. Selective Insurance Group, Inc. 75 Signature Bank(Æ) Materials and Processing - 4.6% Simon Property Group, Inc.(ö) 78 Air Products & Chemicals, Inc. 23 State Street Corp. Alcoa, Inc. SunTrust Banks, Inc. Ashland, Inc. TCF Financial Corp. Cabot Corp. Thomson Reuters Corp. 24 Ecolab, Inc. Travelers Cos., Inc. (The) EI du Pont de Nemours & Co. 10 US Bancorp Fastenal Co. Visa, Inc. Class A LyondellBasell Industries Class A Voya Financial, Inc. Masco Corp. Wells Fargo & Co. Monsanto Co. XL Group PLC Class A Mosaic Co. (The) Zions Bancorporation Owens-Illinois, Inc.(Æ) PPG Industries, Inc. Praxair, Inc. Health Care - 16.4% Precision Castparts Corp. Abbott Laboratories Sonoco Products Co. Actavis PLC(Æ) United States Steel Corp. Aetna, Inc. Allergan, Inc. Amgen, Inc. Producer Durables - 9.6% Baxter International, Inc. 3M Co. Becton Dickinson and Co. 49 Accenture PLC Class A Biogen Idec, Inc.(Æ) American Airlines Group, Inc. Boston Scientific Corp.(Æ) Automatic Data Processing, Inc. See accompanying notes which are an integral part of this quarterly report. 6 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ B/E Aerospace, Inc.(Æ) 21,518 1,806 Ingram Micro, Inc. Class A(Æ) 15,730 406 Boeing Co. (The) 32,050 4,083 Intel Corp. 122,081 4,251 Canadian Pacific Railway, Ltd. 4,707 977 International Business Machines Corp. 2,135 405 Caterpillar, Inc. 1,250 124 Intuit, Inc. 18,774 1,646 CSX Corp. 41,194 1,321 Juniper Networks, Inc. 13,500 299 Cummins, Inc. 126 17 Lam Research Corp. 9,756 729 Danaher Corp. 1,349 102 LinkedIn Corp. Class A(Æ) 3,920 815 Deere & Co. 6,735 552 Marvell Technology Group, Ltd. 75,600 1,019 Delta Air Lines, Inc. 24,120 872 Microsoft Corp. 31,314 1,452 Discovery Communications, Inc. Class C(Æ) 27,872 1,039 Motorola Solutions, Inc. 10,700 677 Emerson Electric Co. 1,477 92 NetApp, Inc. 57,300 2,461 FedEx Corp. 3,797 613 NXP Semiconductor NV(Æ) 9,400 643 GATX Corp. 3,700 216 ON Semiconductor Corp.(Æ) 12,700 114 General Dynamics Corp. 678 86 Oracle Corp. 167,127 6,398 General Electric Co. 274,268 7,027 Plexus Corp.(Æ) 3,300 122 Honeywell International, Inc. 63,063 5,872 Polycom, Inc.(Æ) 16,400 201 Huntington Ingalls Industries, Inc. 2,000 208 QUALCOMM, Inc. 50,784 3,797 Illinois Tool Works, Inc. 756 64 Red Hat, Inc.(Æ) 20,520 1,152 L-3 Communications Holdings, Inc. Class 3 9,200 1,094 Salesforce.com, Inc.(Æ) 27,661 1,591 Lexmark International, Inc. Class A 19,910 846 SAP SE - ADR(Ñ) 19,860 1,433 Lockheed Martin Corp. 615 112 ServiceNow, Inc.(Æ) 8,007 471 Manpowergroup, Inc. 6,200 435 Splunk, Inc.(Æ) 7,657 424 Mettler-Toledo International, Inc.(Æ) 8,662 2,219 Symantec Corp. 50,100 1,178 Navistar International Corp.(Æ) 10,100 332 Synopsys, Inc.(Æ) 26,300 1,044 Norfolk Southern Corp. 6,781 757 Tableau Software, Inc. Class A(Æ) 4,100 298 Northrop Grumman Corp. 2,874 378 Texas Instruments, Inc. 58,400 2,785 Parker-Hannifin Corp. 4,730 540 Twitter, Inc.(Æ) 6,500 335 Raytheon Co. 22,322 2,268 VMware, Inc. Class A(Æ) 21 2 Sensata Technologies Holding NV(Æ) 33,613 1,497 Vodafone Group PLC - ADR 59,031 1,942 SPX Corp. 3,100 291 Western Digital Corp. 17,676 1,720 Terex Corp. 3,800 121 Workday, Inc. Class A(Æ) 6,235 514 Textron, Inc. 27,200 979 Yahoo!, Inc.(Æ) 9,795 399 TransDigm Group, Inc. 11,719 2,160 74,898 Union Pacific Corp. 21,376 2,318 United Continental Holdings, Inc.(Æ) 15,565 728 Utilities - 2.6% United Parcel Service, Inc. Class B 1,603 158 American Electric Power Co., Inc. 894 47 United Technologies Corp. 2,061 218 AT&T, Inc. 108,012 3,807 Waste Management, Inc. 593 28 Dominion Resources, Inc. 395 27 45,836 Duke Energy Corp. 14,511 1,085 Edison International 21,900 1,225 Technology - 15.8% Encana Corp. 69,400 1,472 Adobe Systems, Inc.(Æ) 37,639 2,605 Energen Corp. 2,900 209 Altera Corp. 18,316 655 Exelon Corp. 87,734 2,991 Analog Devices, Inc. 33,242 1,645 ITC Holdings Corp. 3,200 114 Apple, Inc. 67,512 6,802 MDU Resources Group, Inc. 18,500 514 ASML Holding NV Class G 15,050 1,487 NextEra Energy, Inc. 830 78 Autodesk, Inc.(Æ) 3,700 204 PG&E Corp. 894 40 Avago Technologies, Ltd. Class A 4,188 364 Southern Co. 1,721 75 Broadcom Corp. Class A 20,300 821 Verizon Communications, Inc. 9,342 467 Cisco Systems, Inc. 61,657 1,551 12,151 Cognizant Technology Solutions Corp. Class A(Æ) 1,116 50 Total Common Stocks Electronic Arts, Inc.(Æ) 27,900 994 (cost $371,158) 452,901 EMC Corp. 101,340 2,966 Short-Term Investments - 4.4% Equinix, Inc.(Æ) 9,330 1,982 Russell U.S. Cash Management Fund 21,093,208 21,093 Facebook, Inc. Class A(Æ) 24,630 1,946 Total Short-Term Investments Google, Inc. Class A(Æ) 4,558 2,682 (cost $21,093) 21,093 Google, Inc. Class C(Æ) 8,243 4,759 Other Securities - 0.4% Hewlett-Packard Co. 75,050 2,662 Russell U.S. Cash Collateral Fund(×) 1,708,430 1,708 See accompanying notes which are an integral part of this quarterly report. Multi -Style Equity Fund 7 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2014 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) or Value Shares $ Total Other Securities (cost $1,708) 1,708 Total Investments 100.2% (identified cost $393,959) 475,702 Other Assets and Liabilities, Net - (0.2%) (971 ) Net Assets - 100.0% 474,731 See accompanying notes which are an integral part of this quarterly report. 8 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — September 30, 2014 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 1000 Mini Index Futures 59 USD 6,446 12/14 (66 ) S&P E-Mini Consumer Staples Select Sector Index Futures 49 USD 2,209 12/14 2 S&P Mid 500 E-Mini Index Futures 132 USD 12,972 12/14 (76 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (140 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ 62,494 $ — $ — $ 62,494 Consumer Staples 20,697 — — 20,697 Energy 44,109 — — 44,109 Financial Services 92,778 — — 92,778 Health Care 77,895 — — 77,895 Materials and Processing 22,043 — — 22,043 Producer Durables 45,836 — — 45,836 Technology 74,898 — — 74,898 Utilities 12,151 — — 12,151 Short-Term Investments — 21,093 — 21,093 Other Securities — 1,708 — 1,708 Total Investments 452,901 22,801 — 475,702 Other Financial Instruments Futures Contracts (140
